DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, 11-18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 15, and 20, the limitation of “the impedance control tab is sized . . . to achieve a target impedance along the contact tail . . . the target impedance being approximately equal to an impedance along the main body” is indefinite.  

Firstly, the examiner points out that the disclosure does not clearly define what the “main body” of the contact is.  The specification repeatedly recites a “main body extending along a longitudinal axis between a mating end and a terminating end of the socket contact.”  Specification paragraphs 0004, 0005, 0006, 0019, 0030.  Applicant goes on to say that the main body width may vary along the height and may include tabs or other features that are bent out of the plane along the first and second sides 216 and 218.  Paragraph 0020.  
Secondly, at different locations along the contact, the impedance will inherently vary. For example at locations marked A, B, C, and D in annotated figure 3 below, the impedance will inherently be different due to the different cross sectional areas of the contact at the different locations.  
The specification discloses how the tabs improve impedance matching only at one specific location, in particular where the width 222 of the contact main body is approximately equal to the tail width 288.  Paragraph 0029.  See figure 4, showing that the width 222 of the body is different, but “approximately equal” to, the tail width 288.  There is no indication of whether the impedance at locations A, B, C, and D, are also considered to be approximately equal the impedance along the tail.
	The disclosure gives no further guidance regarding how to determine what would or would not be considered “approximately equal” impedances.  

    PNG
    media_image1.png
    1299
    1004
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 21 and 22, claims 1 and 15 state that the tail and body impedances are approximately equal, which means that they match as claimed in claims 21 and 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-4, 6, 7, 11, 13, 15, 16, 18, 20, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang US 10601195.  Regarding claim 1, Huang discloses an electrical contact 5 comprising:
	a main body (labeled MB in annotated figure 10 below, same location as identified as the main body 210 in applicant’s disclosure) extending along a longitudinal axis between a 
the main body having a first side and a second side, the main body having a front and a rear extending between the first side and the second side;
	a mating contact (the portion of the contact above the main body, labeled MC below) extending from the main body at the mating end, the mating contact including a mating interface (e.g., at 52 and 53 in figure 9) configured for mating with a mating electrical contact; and
	a contact tail (the portion below the main body) extending from the main body at the terminating end, the contact tail including a foot 54 configured to be terminated to a circuit board (via solder ball 6), the contact tail including a neck (see annotated figure 10 below, labeled NK) extending between the foot and the main body, the neck being narrower than the main body between the first side and the second side, 
the contact tail including an impedance control tab (512, labeled ICT in annotated figure 10 below) extending along the neck for impedance control (i.e., the tab 512 inherently controls the impedance of the contact tail) of the contact tail between the main body and the circuit board, the impedance control tab being coplanar with the neck.  
	The impedance control tab is inherently sized and positioned to achieve a target impedance along the contact tail, such target impedance inherently being approximately equal to an impedance along the main body.
	The target impedance is inherently approximately equal to an impedance along the main body for the following reasons:

	2) The main body and contact tail have the same thickness since they are formed from the same stamped sheet metal.
	3) The main body width, labeled MBW below, is exactly the same as the tail width, labeled TW below.  
	4) Consequently, the cross-sectional area of the contact tail is approximately equal to the cross-sectional area of the main body.  Consequently, the impedance of the contact tail is approximately equal to the impedance of the main body.	
Furthermore, the inherency of the impedance matching in the prior art terminal tail and main body is evidenced by the fact that the prior art terminal has all of the structure of the claimed terminals.  Applicant discloses that this structure results in matching impedance in the tail and main body, and therefore the prior art terminal will have the same impedance matching characteristics as applicant’s terminals.  
 
    PNG
    media_image2.png
    3267
    2508
    media_image2.png
    Greyscale

Per claim 2 the neck is inherently movable relative to the impedance control tab because of the resiliency of the sheet metal material of the contact.
	Per claim 3 the neck is separated from the impedance control tab by a gap (see annotated figure 10 above, labeled GAP), the gap allowing the neck to move independent of the impedance control tab.

	Per claim 6, the impedance control tab is a first impedance control tab extending along a first side of the neck, the contact tail further comprising a second impedance control tab extending along a second side of the neck. 
	Per claim 7, the neck includes a first neck side and a second neck side, the first impedance control tab having a first inner side facing the first neck side, the second impedance control tab having a second inner side facing the second neck side, the first impedance control tab having a first outer side generally aligned with the first side of the main body, the second impedance control tab having a second outer side generally aligned with the second side of the main body (see e.g., figure 11).
Per claim 11, the neck and the impedance control tab are coplanar with the main body.
	Per claim 13, the mating contact includes a receptacle 53 configured to receive a pin of the mating electrical contact.

Per claim 15, Huang discloses an electrical contact 5 comprising:
	a main body (labeled MB in annotated figure 10 above, same location as identified as the main body 210 in applicant’s disclosure) extending along a longitudinal axis between a mating end and a terminating end of the socket contact, the main body having a first side and a second side, the main body having a main body width between the first side and the second 
	a mating contact (the portion of the contact above the main body, labeled MC below) extending from the main body at the mating end, the mating contact including a mating interface (e.g., at 52 and 53 in figure 9) configured for mating with a mating electrical contact; and
	a contact tail (the portion below the main body) positioned below the bottom of the main body, the contact tail including a foot 54 configured to be terminated to a circuit board, the contact tail including a neck (labeled NK in annotated figure 10 above) extending between the foot and the bottom of the main body, the neck having a first neck side and a second neck side, the neck having a neck width narrower than the main body width between the first side and the second side, 
the contact tail including an impedance control tab (512, labeled ICT in annotated figure 10 below) positioned between the bottom of the main body and the circuit board, the impedance control tab extending along the neck for impedance control of the contact tail (i.e., the tab 512 inherently controls the impedance of the contact tail) between the main body and the circuit board, the impedance control tab being coplanar with the neck.
	The impedance control tab is inherently sized and positioned to achieve a target impedance along the contact tail, such target impedance inherently being approximately equal to an impedance along the main body.
	The target impedance is inherently approximately equal to an impedance along the main body for the following reasons:

	2) The main body and contact tail have the same thickness since they are formed from the same stamped sheet metal.
	3) The main body width, labeled MBW below, is exactly the same as the tail width, labeled TW below.  
	4) Consequently, the cross-sectional area of the contact tail is approximately equal to the cross-sectional area of the main body.  Consequently, the impedance of the contact tail is approximately equal to the impedance of the main body.	
Furthermore, the inherency of the impedance matching in the prior art terminal tail and main body is evidenced by the fact that the prior art terminal has all of the structure of the claimed terminals.  Applicant discloses that this structure results in matching impedance in the tail and main body, and therefore the prior art terminal will have the same impedance matching characteristics as applicant’s terminals.  
Per claim 16, the neck is separated from the impedance control tab by a gap, the gap allowing the neck to move independent of the impedance control tab.
	Per claim 18, the impedance control tab is a first impedance control tab extending along a first side of the neck, the contact tail further comprising a second impedance control tab extending along a second side of the neck, the neck having a first neck side and a second neck side, the first impedance control tab having a first inner side facing the first neck side, the second impedance control tab having a second inner side facing the second neck side, the first impedance control tab having a first outer side generally aligned with the first side of the main 

Per claim 20, Huang discloses an electrical connector comprising:
	a housing 4 having a mating end and mounting end, the mating end being mated with a mating electrical connector, the mounting end being mounted to a circuit board, the housing having contact channels 43 between the mating end and the mounting end; and
	socket contacts 5 coupled to the housing, the socket contacts received in corresponding contact channels, each socket contact comprising:
	a main body (labeled MB in annotated figure 10 below, same location as identified as the main body 210 in applicant’s disclosure) extending along a longitudinal axis between a mating end and a terminating end of the socket contact, the main body having a first side and a second side, the main body having a front and a rear extending between the first side and the second side;
	a mating contact (the portion of the contact above the main body, labeled MC above) extending from the main body at the mating end, the mating contact including a mating interface (e.g., at 52 and 53 in figure 9) configured for mating with a mating electrical contact of the mating electrical connector; and
	a contact tail (the portion below the main body) extending from the main body at the terminating end, the contact tail including a foot 54 configured to be terminated to the circuit board, the contact tail including a neck (labeled NK above) extending between the foot and the 
the contact tail including an impedance control tab 512 extending along the neck for impedance control of the contact tail between the main body and the circuit board (i.e., the tab inherently controls the impedance of the contact tail), the impedance control tab being coplanar with the neck.
The impedance control tab is inherently sized and positioned relative to the neck to achieve a target impedance along the contact tail, the target impedance being approximately equal to an impedance along the main body.
The target impedance is inherently approximately equal to an impedance along the main body for the following reasons:
	1) The main body and contact tail are continuous and integral and made of the same sheet metal without any discontinuity and therefore have the same conductivity (resistivity).
	2) The main body and contact tail have the same thickness since they are formed from the same stamped sheet metal.
	3) The main body width, labeled MBW below, is exactly the same as the tail width, labeled TW below.  
	4) Consequently, the cross-sectional area of the contact tail is approximately equal to the cross-sectional area of the main body.  Consequently, the impedance of the contact tail is approximately equal to the impedance of the main body.	
Furthermore, the inherency of the impedance matching in the prior art terminal tail and main body is evidenced by the fact that the prior art terminal has all of the structure of the 
Regarding claims 21 and 22, the Huang target impedance inherently matches the impedance along the main body.  Given that the structure of the Huang terminal is essentially the same as the structure of applicant’s terminal, the inherent physical characteristics, such as the impedance, of the Huang terminal will likewise be essentially the same.  

Claims 1, 5, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell et al. US 6450826 (“Howell”). 
	Regarding claim 1, Howell discloses an electrical contact comprising:
	a main body (labeled MB in the annotated figure included below) extending along a longitudinal axis between a mating end (labeled ME below) and a terminating end (labeled TE below) of the “socket contact,” the main body having a first side (labeled S1 below) and a second side (labeled S2 below), the main body having a front (labeled FR below) and a rear (labeled RR below) extending between the first side and the second side;
	a mating contact (labeled MC below) extending from the main body at the mating end, the mating contact including a mating interface (labeled MI below) configured for mating with a mating electrical contact; and
the tab inherently controls the impedance of the contact tail) of the contact tail between the main body and the circuit board.  
The impedance control tab is coplanar with the neck.
The impedance control tab is inherently sized and positioned to achieve a target impedance along the contact tail, such target impedance inherently being approximately equal to an impedance along the main body.
	The target impedance is inherently approximately equal to an impedance along the main body for the following reasons:
	1) The main body and contact tail are continuous and integral and made of the same sheet metal without any discontinuity and therefore have the same conductivity (resistivity).
	2) The main body and contact tail have the same thickness since they are formed from the same stamped sheet metal.
	3) The main body width is exactly the same as the tail width.  
	4) Consequently, the cross-sectional area of the contact tail is approximately equal to the cross-sectional area of the main body.  Consequently, the impedance of the contact tail is approximately equal to the impedance of the main body.	


    PNG
    media_image3.png
    3256
    2491
    media_image3.png
    Greyscale


Regarding claim 15, Howell discloses an electrical contact comprising:
	a main body (labeled MB above, see rejection of claim 1 above for identification of the same structures as claimed in claims 15) extending along a longitudinal axis between a mating end and a terminating end of the socket contact, 
the main body having a first side and a second side, the main body having a main body width between the first side and the second side, the main body having a front and a rear extending between the first side and the second side, the main body having a bottom between the first side and the second side;
	a mating contact extending from the main body at the mating end, the mating contact including a mating interface configured for mating with a mating electrical contact; and
	a contact tail positioned below the bottom of the main body, the contact tail including a foot configured to be terminated to a circuit board, the contact tail including a neck extending between the foot and the bottom of the main body, the neck having a first neck side and a second neck side, the neck having a neck width narrower than the main body width between the first side and the second side, the contact tail including an impedance control tab positioned between the bottom of the main body and the circuit board, the impedance control tab extending along the neck for impedance control of the contact tail between the main body and the circuit board.
The impedance control tab is coplanar with the neck.
The impedance control tab is inherently sized and positioned to achieve a target impedance along the contact tail, such target impedance inherently being approximately equal to an impedance along the main body.
	The target impedance is inherently approximately equal to an impedance along the main body for the following reasons:
	1) The main body and contact tail are continuous and integral and made of the same sheet metal without any discontinuity and therefore have the same conductivity (resistivity).
	2) The main body and contact tail have the same thickness since they are formed from the same stamped sheet metal.
	3) The main body width is exactly the same as the tail width.  
	4) Consequently, the cross-sectional area of the contact tail is approximately equal to the cross-sectional area of the main body.  Consequently, the impedance of the contact tail is approximately equal to the impedance of the main body.	
Furthermore, the inherency of the impedance matching in the prior art terminal tail and main body is evidenced by the fact that the prior art terminal has all of the structure of the claimed terminals.  Applicant discloses that this structure results in matching impedance in the tail and main body, and therefore the prior art terminal will have the same impedance matching characteristics as applicant’s terminals.  
Per claim 17, the impedance control tab extends substantially an entire height of the contact tail between the circuit board and the bottom of the main body.

Response to Arguments
12/17/21 have been fully considered but they are not persuasive.  To the extent that applicant maintains that the prior art does not disclose that the prior art impedance control tab is sized and positioned to achieve a target impedance along the contact tail, such target impedance being approximately equal to an impedance along the main body, the examiner maintains that the matching impedance in the tail and main body is an inherent characteristic of the prior art terminals for the reasons set out above.  MPEP section 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/             Primary Examiner, Art Unit 2833